Citation Nr: 1646090	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-20 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to reimbursement for private medical treatment expenses incurred at Creighton University Medical Center from August 21, 2012 to August 22, 2012.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 1987. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 determination by the Nebraska-Western Iowa Health Care System.  

In his VA Form 9 (substantive appeal), the Veteran indicated that he desired a video-conference hearing before a member of the Board.  A hearing was scheduled for December 2, 2015.  On December 1, 2015, the Veteran withdrew his request for a hearing.  Therefore, there are no pending hearing requests at this time.

The Board has reviewed the physical claims file, the Veterans Benefits Management System (VBMS), and the "Virtual VA" system to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1.  At the time of treatment at Creighton University Medical Center from August 21, 2012 to August 22, 2012, the Veteran was not service connected for any disability and was not a participant in any VA health insurance plan or a vocational rehabilitation program. 

2.  At the time the treatment was furnished at Creighton University Medical Center, the Veteran had private health insurance.



CONCLUSION OF LAW

The criteria for reimbursement for private medical treatment expenses incurred at Creighton University Medical Center from August 21, 2012 to August 22, 2012 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2014); 38 C.F.R. 
§ 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  Here, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria and Analysis
      
The Veteran has filed a claim for payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Creighton University Medical Center from August 21, 2012 to August 22, 2012.  There are two potentially applicable statutory provisions under which reimbursement could be authorized, 38 U.S.C. §§ 1725, and 1728. 

Under 38 U.S.C. § 1728, reimbursement for hospital care or medical services not previously authorized is provided for the customary and usual charges of emergency treatment from non-VA sources where such emergency treatment was rendered to a veteran in need thereof for any of the following: service-connected conditions; nonservice-connected disabilities associated with and aggravating a service-connected disability; any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.  38 U.S.C.A. 
§ 1728 (a); 38 C.F.R. §§ 17.120-17.132. 

The Board notes that service connection is not in effect for any disabilities in this case.  Moreover, the Veteran is not a participant in any VA health insurance plan or a vocational rehabilitation program.  As none of the prerequisite conditions apply, the provisions of 28 U.S.C. § 1728 are not for application.  See Fritz v. Nicholson, 20 Vet. App. 507, 509 (2006) (holding that in order to be eligible for reimbursement under § 1728, a veteran must have been service connected for at least one disability at the time that treatment was sought or have been participating in a vocational rehabilitation program); Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under § 1728 must be met).

The other provision, 38 U.S.C.A. § 1725, authorizes payment or reimbursement for qualifying emergency treatment provided for nonservice-connected conditions in non-VA facilities.  See 38 U.S.C.A. § 1725 (a).  Statutory provisions are implemented at 38 C.F.R. §§ 17.1000-17.1008.

To establish entitlement under 38 U.S.C.A. § 1725, all of the following conditions must be met: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center); (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725 (f)(1).

The evidence shows that the Veteran was transported by ambulance on August 15, 2012 to Creighton University Medical Center (St. Joseph's Hospital) following a fall.  See medical records in VBMS.  The Veteran sustained a right ankle fracture and surgery was recommended at a later date.  The Veteran was temporarily splinted and discharged home.  Four days later, on August 21, 2012, the Veteran was admitted to Creighton Hospital for surgery and was discharged on August 22, 2012.  

VA records include an August 16, 2012 Non-VA Care Hospital Notification Note.  In this report it was noted that Creighton Hospital had notified VA of the Veteran's admission due to a right ankle fracture.  In a following August 17, 2012 addendum note, it was indicated that the Veteran did seek to transfer to the Omaha VA Medical Center; however, there were no beds available at that time.  

The evidence also includes an April 2014 settlement offer from Central Financial Control, hired by Creighton University Hospital.  The settlement offer indicated that the total charges for the dates of medical service from August 21, 2012 to August 22, 2012 were $45, 657.96.  Moreover, it was indicated that there was an adjustment of $31,867.03.  Notably, $12,852.25 was "paid by insurance."  The remaining balance was $938.68.  In an effort to close out the account, Creighton University Hospital was willing to accept 30% of the listed balance (i.e., $281.60) as a settlement in full.  

The evidence also shows that VA obtained health insurance policy information, which demonstrates that the Veteran had an active plan with Blue Cross and Blue Shield of Nebraska effective August 1, 2012 through April 30, 2013, which encompasses the dates of the Veteran's ankle surgery from August 21, 2012 to August 22, 2012.

As noted above, in applying for payment or reimbursement for the emergency treatment he received, the Veteran must show that he meets all of the criteria under 38 U.S.C.A. § 1725.  The evidence shows that the Veteran has not met all the criteria. 

In this regard, VA documentation indicates that the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment he received.  The evidence also shows that his insurance paid over $12,000 in connection with his surgery in August 2012.  Notably, the Veteran has not contested this determination.  Thus, the Board finds that the Veteran does not meet a legal criterion for establishing entitlement to payment or reimbursement under 38 U.S.C.A. § 1725.  (The Board makes no determination as to whether he meets the other criteria, given that a failure to satisfy even one criterion precludes an award of the benefit sought under 38 U.S.C.A. § 1725.) 

In summary, the record shows that the Veteran had private medical insurance that paid for a portion of the cost of the services he received at Creighton University Hospital from August 21, 2012 to August 22, 2012.  Because such coverage is a bar to recovery under 38 U.S.C.A. § 1725, and because he was not eligible for recovery under 38 U.S.C.A. § 1728, the instant claim for reimbursement lacks legal merit, and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Reimbursement for private medical treatment expenses incurred at Creighton University Medical Center from August 21, 2012 to August 22, 2012 is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


